Citation Nr: 0738355	
Decision Date: 12/06/07    Archive Date: 12/13/07	

DOCKET NO.  99-11 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder. 

2.  Entitlement to an increased rating for status post 
multiple laminectomies with degeneration and vacuum signs, L4 
to S1, currently evaluated as 60 percent disabling. 

3.  Entitlement to an effective date earlier than February 9, 
1999, for the award of service connection for chronic major 
depression. 

4.  Entitlement to an effective date earlier than February 2, 
1998, for a 60 percent disability rating for status post 
multiple laminectomies with degeneration and vacuum signs, L4 
to S1. 

5.  Entitlement to an effective date earlier than February 9, 
1999, for a total disability rating based on individual 
unemployability due to the severity of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various decisions from different VA 
Regional Offices.  A rating decision by the Milwaukee, 
Wisconsin, RO in August 1998 increased the disability rating 
for the veteran's service-connected low back disorder to 
60 percent, effective February 2, 1998.  The veteran 
disagreed with the assigned rating and the effective date for 
that rating.  In a May 2000 decision, the Reno, Nevada, RO 
denied service connection for a cervical spine disorder, but 
granted service connection for chronic major depression and 
assigned a 20 percent disability rating.  It also granted a 
total disability rating based on individual unemployability.  
The effective date for both awards was June 14, 1999.  The 
veteran expressed disagreement with the denial of service 
connection for a cervical spine disorder and with the 
effective dates for service connection for depression and for 
the effective date for the total disability rating based on 
unemployability.  A rating decision in July 2002 revised the 
effective dates for service connection for depression and for 
the total disability rating based on unemployability to 
February 9, 1999.  

The Board denied the instant claim in November 2002.  A Board 
decision in July 2003 essentially found that the November 
2002 Board decision did not contain clear and unmistakable 
error in that it was supported by the evidence then of 
record, and it was not shown that the applicable statutory 
and regulatory provisions existing at the time were either 
not considered or misapplied.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2005 Order, the Court ordered that the July 
2003 Board decision denying the clear and unmistakable error 
claim be vacated.  In a June 2007 Joint Motion to Remand, the 
Court vacated the November 2002 Board decision and remanded 
the case for additional action.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran should further action be required.  


REMAND

The June 2007 Joint Motion to Remand noted that VA did not 
fully discharge its duties to notify and assist the veteran 
in the development of his claims in accordance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).  The Order reflected that the use of 
various post decisional documents did not serve as a 
substitute for VCAA notice as reflected by Mayfield v. 
Nicholson II, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The 
Joint Motion directs that VA provide fully compliant VCAA 
notice with regard to the issues at hand.  

Under the VCAA, VA is required to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of a 
service connection claim (including degree of disability and 
effective date of disability) (see Dingess v. Nicholson, 
19 Vet. App. 473 (2006)); (2) VA will seek to provide; and 
(3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra at 187; 
38 C.F.R. § 3.159(b).  As a fourth notice requirement, VA 
must "request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  A fully compliant VCAA notice should 
be given the veteran with regard to the 
issues under consideration.  The 
requirements of the Court's holding in 
Dingess and the notification requirements 
and assistance requirements set forth at 
38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) should be satisfied.  

2.  If, upon completion of the above 
action, the benefits sought are not 
granted to the veteran's satisfaction, 
the case should be returned to the Board 
for appellate review.  By this REMAND, 
the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



